Citation Nr: 0210435	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-18 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for a 
genitourinary disorder, claimed as urethritis and/or benign 
prostatic hypertrophy, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from November 
1950 and retired in January 1972 with over 20 years of 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  

A videoconference hearing was held before the undersigned 
Member of the Board in March 2002.  A transcript of the 
hearing testimony is associated with the claims file.  

At the time of the hearing, the veteran suggested that his 
ulcer disease was secondary to his service-connected post 
traumatic stress disorder (PTSD); however, the Board notes 
that the veteran is already service-connected for an ulcer 
disability on a direct basis and there is no need to 
readjudicate the same disability.  Further, it appears that 
the veteran attempted to raise the issue of service 
connection for hypertension on a secondary basis to his PTSD 
symptomatology.  If the veteran desires to raise this issue, 
he should do so with specificity at the RO. 

Finally, the Board is undertaking additional development on 
the issues of entitlement to service connection for a low 
back disorder and for urethritis/benign prostatic hypertrophy 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.))  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  There was no evidence of a chronic lung disorder, a heart 
murmur, or hypertension during the veteran's military service 
or for many years thereafter.

3.  The post service medical evidence does not relate the 
veteran's lung disorder, heart murmur, or hypertension with 
any event or occurrence of his military service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  A heart murmur, was not incurred in or aggravated by the 
veteran's military service, nor may a heart murmur be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Hypertension, was not incurred in or aggravated by the 
veteran's military service, nor may hypertension be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(d) (2001).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as hypertension, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The Board notes that the service medical 
records fail to show evidence of a chronic lung disorder, a 
heart murmur, or hypertension.  Of note, annual physical 
examinations dated in November 1953, November 1954, October 
1958, December 1959, January 1961, April 1968, June 1970, 
January 1971, and August 1971 reflect normal clinical 
evaluations of the veteran's lungs and heart, and indicate no 
evidence of high blood pressure.  

Specifically, a chest X-ray dated in January 1957 showed 
several artifacts, including an abnormality in the left lung 
field.  A repeat chest X-ray revealed some calcification of 
the hilar nodes but no evidence of active pulmonary disease.  
The final diagnosis was "essentially negative chest."  A 
June 1958 chest X-ray showed old calcified tuberculous lesion 
with no evidence of active disease.  September 1964, March 
1965, and June 1970 chest X-rays were normal.  A chest X-ray 
dated in June 1971 showed mild plethergy involving the 
pulmonary vascularity but was attributable somewhat to poor 
inspiration and underexposure of the film; however, the 
radiologist noted that early congestive heart failure could 
not totally be excluded.  Nonetheless, the clinical picture 
did not apparently support a diagnosis of congestive heart 
failure and the retirement physical dated in August 1971 
showed a normal clinical evaluation of the veteran's lungs.

With respect to a heart murmur, the Board notes that the 
veteran self-reported a heart murmur in an undated 
periodontal diagnosis and treatment plan.  However, a June 
1970 annual examination specifically noted that the veteran's 
heart sounds were normal.  In a July 1970 note, the veteran's 
self-reported that he had been told he had a murmur possibly 
caused by rheumatic fever as a child.  However, the service 
physician noted that the veteran had undergone examinations 
during which no murmur was heard.  In addition, a July 1971 
treatment record indicates no evidence of a heart murmur.  
Further, it appears that the veteran underwent an in-service 
work-up for chest pain, which was associated with an 
occasional irregular heart beat, but no evidence of a heart 
murmur.  

With respect to hypertension, blood pressure readings were 
noted consistently within the 120s-130s/70s-80s range.  There 
are isolated instances where the veteran's systolic blood 
pressure is noted to be in the 90s but there is no evidence 
of a systolic pressure ever reaching into the 100s range.  
The Board notes the highest in-service blood pressure 
readings are 130/88 in February 1969, 136/90 in July 1971 and 
138/88 in an undated physical report; otherwise, the medical 
records reflect consistently lower blood pressure readings 
throughout the service medical records.  At the time of 
military retirement, the veteran's blood pressure was noted 
to be 128/72.  In addition, there is no indication that the 
veteran was ever treated for hypertension in service.  

Post-service medical records are negative for complaints of, 
diagnoses of, or treatment for a lung disorder, a heart 
murmur, or hypertension for many years after service 
separation.  In April 1980, the veteran sought treatment for 
reported high blood pressure at his dentist office.  He 
reported that he had a diagnosed heart murmur.  His blood 
pressures at that time were reported in the 140s/80s-90s 
range.  The diagnosis was idiopathic hypertension.  
Additional outpatient treatment records show on-going 
treatment for hypertension.  

Moreover, post-service outpatient treatment records reflect 
that the veteran denied shortness of breath, dyspnea on 
exertion, or complaints related to his lungs.  A July 1983 
chest X-ray showed evidence of old granulomatous disease but 
no acute lung process was noted.  In May 1990, he was treated 
for pneumonia apparently without sequela.  A February 1994 
chest X-ray showed calcified nodes suggestive of a prior 
nonspecific granulomatous infection but there was no active 
disease in the chest.

In a January 1999 VA general medical examination report, the 
veteran complained of borderline hypertension for many years 
while in military service.  He had started on medication six 
years previously but was not well controlled.  He also 
reported a five to six year history of shortness of breath, a 
past history of pneumonia, and had stopped smoking in the 
mid-1980s.  Physical examination revealed a blood pressure 
reading of 184/96.  The chest was symmetrical and lungs were 
clear to auscultation.  Heart was regular with no murmur and 
heart sounds were normal.  A chest X-ray noted a few 
calcified granulomas in the lungs without any active 
pulmonary infiltrate.  The clinical impression was geriatric 
chest showing no active disease process.  The final diagnoses 
included essential hypertension, suboptimal control on 
medication.  No lung disease was detected clinically, and no 
diagnosis was made with respect to any cardiac disorder.

Legal Analysis.  Based on the evidence of record and the 
applicable laws and regulations set forth above, the Board 
finds that the record fails to reveal any clinical evidence 
that the veteran developed a lung disorder, a heart murmur, 
or hypertension during military service.  

Lung Disorder:  With respect to the claim for a lung 
disorder, the Board notes that there is no evidence of a 
chronic lung disorder during military service.  Although some 
calcification was noted by X-ray, there was never any 
evidence of active disease as shown by multiple normal chest 
X-rays dated in January 1957, June 1958, September 1964, 
March 1965, and June 1970.  The veteran has stressed that a 
June 1971 chest X-ray indicated that "early congestive heart 
failure could not totally be excluded."  However, there is 
no other medical evidence to support a finding of congestive 
heart failure as the August 1971 retirement examination 
showed a normal clinical evaluation of the veteran's lungs 
and heart.  Therefore, the Board finds that there is no 
evidence of a chronic lung disorder shown in service.

Next, there is no post-service evidence of continuity of 
symptomatology shown.  The Board is persuaded by the absence 
of complaints of, treatment for, or diagnosis of a lung 
disorder for many years after service.  Further, there is 
apparently no evidence of a current lung disorder.  
Specifically, outpatient treatment records are devoid of 
complaints related to the veteran's lungs for many years 
after service separation.  Of note, a July 1983 chest X-ray 
noted that no acute lung process was present.  While the 
veteran was treated for pneumonia in 1990, there is no 
suggestion that the condition was related to military 
service, nor did it appear to have permanent sequela.  
Moreover, February 1994 and January 1999 chest X-rays show no 
active disease of the veteran's lungs.  Therefore, the Board 
finds that the current medical records fail to show evidence 
of a current lung disorder.

This finding is supported by the veteran's own testimony that 
he was not specifically treated for a lung condition while on 
active duty, but noted that he was given frequent chest X-
rays and had a tine test.  He noted that he was not having 
any problems with his lungs except some shortness of breath 
but was not aware of anything wrong with his lungs, which he 
attributed to age and weight.  He was on no medications for a 
lung condition and reported that his lung condition changed 
for the better.  More recent medical evidence supports a 
finding that the veteran does not current receive treatment 
for a lung condition.  Given that there is no evidence of a 
chronic lung disorder in service, no continuity of lung 
symptomatology, and no evidence of a current lung disability, 
the Board finds that the claim must be denied.

Heart Murmur:  With respect to a heart murmur, the Board 
notes that there is no evidence of a heart murmur in service 
as evidenced by normal clinical evaluations of the veteran's 
cardiac system.  Further, there is no evidence that he 
reported symptomatology associated with a heart murmur for 
many years after service separation.  In 1980, he related 
that he had been diagnosed with a heart murmur but there was 
no evidence that he had a heart murmur at the time.  In a 
January 1999 VA examination, the examiner specifically found 
no evidence of a murmur.  Moreover, more recent outpatient 
treatment records specifically note no evidence of a murmur.  
For example, September 2000 and September 2001 treatment 
records indicate that the veteran's heart was in regular 
rhythm with no murmur.  Because there is no evidence of a 
heart murmur in service and no indication of a current heart 
murmur, the Board finds that the claim must be denied.

Hypertension:  The veteran contends that he experienced 
borderline hypertension during military service.  He 
maintains that his in-service symptoms are related to his 
current diagnosis of hypertension.  At a hearing before the 
Board, he testified that he was told at his retirement to 
have his blood pressure checked every three to six months 
because of borderline hypertension, which should be closely 
monitored.  He noted that he eventually developed 
hypertension and was on three different medications.

Despite the veteran's assertions to the contrary, the Board 
places greater probative value on the medical records 
indicating that the veteran did not develop hypertension 
until many years after service separation.  Specifically, 
blood pressure readings throughout the service medical 
records were normal for VA purposes.  As noted above, the 
highest blood pressure readings in service were in the 
130s/80s range, with a single systolic reading of 90 in July 
1971.  Otherwise, the veteran's blood pressure was normal 
during military service.

Further, while VA outpatient treatment records dated in the 
1980s show treatment for hypertension, none of the medical 
examiners have ever attributed the veteran's hypertension to 
his military service.  Further, the Board finds that the 
evidence showing no disability related to hypertension for 
several years after service separation sufficient to rebut 
the veteran's claim that he developed the disorder during 
military service.  Therefore, the Board finds no clinical 
evidence which establishes a medical nexus between the 
veteran's hypertension and his military service.  As such, 
the veteran's claim must be denied.

The Board has also considered the veteran's statements and 
testimony that he had "borderline hypertension" in service.  
Although lay statements may be probative as to observable 
symptomatology, they do not constitute competent evidence of 
a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of a medical disability or its causation.  
He is not competent to establish that he suffered from 
hypertension prior to the time this medical entity was 
diagnosed by a medical professional or to provide probative 
evidence as to a relationship between hypertension, first 
diagnosed many years after his military service, and such 
service.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the veteran 
requested and was provided with an opportunity to appear at a 
personal hearing in October 1999 and at a hearing before the 
Board in March 2002, both of which have been considered in 
rendering this decision.  

In addition, while the veteran has asserted that the service 
medical records are not available from his initial period of 
military service from 1950-1953, the Board notes that there 
are a few records available from that time period, including 
a service separation examination noting normal clinical 
evaluations of the veteran's lungs and heart, and a blood 
pressure reading of 130/80.  Moreover, the veteran served 
another 17 years in military service, of which there appears 
to be a complete set of service medical records for his 
remaining time on active duty.  Therefore, it appears to the 
Board that the veteran's complete set of service medical 
records are associated with the claims file.  Further, while 
the veteran appears to have a current diagnosis of 
hypertension, the Board is persuaded that hypertension was 
not diagnosed until many years after service separation.  In 
addition, there is no current evidence of a diagnosis of a 
lung disorder or heart murmur.  As such, the Board finds that 
the record as it stands is sufficient to decide the claims 
and no additional development is needed.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

Service connection for a lung disorder is denied.

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you

 

